Order entered August 4, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00376-CV

                           COURTNEY ALSOBROOK, Appellant

                                                V.

    GMAC MORTGAGE, LLC, AND POWER DEFAULT SERVICES, INC., Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-14-1147

                                            ORDER
       The clerk’s record in this appeal from a summary judgment was filed on May 24, 2017

and the court reporter has informed the Court that appellant has not requested a reporter’s record.

Accordingly, appellant’s brief is due THIRTY DAYS from the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE